      0:20-cv-01202-MBS         Date Filed 03/04/21     Entry Number 27        Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION


Tony M. Williams,                               )
                                                )           C/A No. 0:20-cv-1202-MBS
             Plaintiff,                         )
                                                )
      v.                                        )
                                                )           ORDER OF DISMISSAL
Commissioner of Social Security Administration, )
                                                )
             Defendant.                         )
__________________________________________)


       In an Order to Show Cause returnable by February 24, 2021, the court ordered Plaintiff to

inform the court as to the name of new counsel representing him or of his decision to proceed in

this action pro se. ECF No. 24. The Order to Show Cause advised Plaintiff that failure to file a

timely response could result in dismissal of the complaint pursuant to Federal Rule of Civil

Procedure 41(b). Plaintiff has not responded to the court’s Order and the deadline for doing so

has expired. Accordingly,

       IT IS ORDERED that this action is hereby DISMISSED without prejudice.



                                                            /s/Margaret B. Seymour_________
                                                            Margaret B. Seymour
                                                            Senior United States District Judge
Columbia, South Carolina
March 4, 2021
